Exhibit 10.1





SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 28, 2016 (the “Amendment Date”), by and among (A) FRED’S, INC., a
Tennessee corporation (“Parent”); the Subsidiaries of Parent identified on the
signature pages hereto as Borrowers (each of such Subsidiaries, together with
Parent, jointly and severally, the “Borrowers” and, each, a “Borrower”); (C) the
Subsidiaries of Parent identified as Guarantors on the signature pages hereto;
(D) the Lenders party to the Credit Agreement defined below; (E) REGIONS BANK,
an Alabama bank, in its capacities as Swingline Lender and LC Issuer under the
Credit Agreement defined below; and (E) REGIONS BANK, in its capacities as
administrative agent and collateral agent for the Lenders, Swingline Lender and
LC Issuer under the Credit Agreement defined below (in such capacities,
“Administrative Agent” or “Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Borrowers, Guarantors, Lenders, Swingline Lender, LC Issuer and
Administrative Agent have executed and delivered that certain Credit Agreement
dated as of April 9, 2015 (as the same has been or may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
and
 
WHEREAS, the Borrowers have requested that Administrative Agent and Lenders
party hereto amend certain provisions of the Credit Agreement as set forth
herein, and Administrative Agent and the Lenders party hereto have agreed to
such amendments, subject to the terms and conditions hereof.
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the Borrowers, the Administrative Agent, and
the Lenders party hereto hereby covenant and agree as follows:
 
SECTION 1.  Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Amendment” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2.  Amendments to Credit Agreement.
 
    (a)               Addition of New Definitions. Section 1.1 of the Loan
Amendment is hereby amended by adding each of the following new definitions in
appropriate alphabetical order:
 
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of December 28, 2016, made among Borrowers, Guarantors, Administrative
Agent and Lenders party thereto (among others), amending this Agreement.
 
“Second Amendment Effective Date” means the date on which the Second Amendment
becomes effective in accordance with its terms as set forth in Section 3
thereof.
 
    (b)              Change to Existing Definition. The definition of “Change of
control,” appearing in Section 1.1 of the Credit Agreement is amended by
deleting the percentage amount “30%” appearing in clause (ii) thereof, and
substituting in its place the percentage amount “40%,”such that form and after
the Second Amendment Effective Date the definition of Change of Control”
henceforth shall read as follows:
 
"Change in Control" shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Parent to any Person or "group" (within the meaning of the Exchange Act in
effect, (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or "group" (within the meaning of the Exchange Act
as in effect) of 40% or more of the outstanding shares of the voting equity
interests of Parent, or (iii) occupation of a majority of the seats of the board
of directors (other than vacant seats) by Persons who were neither (a) nominated
by the current board of directors or (b) appointed by directors so nominated.
 
SECTION 3.   Conditions Precedent. This Amendment shall become effective only
upon satisfaction of the following on or before the Amendment Date:
 
(a)               execution and delivery of this Amendment by Borrowers,
Guarantors, Administrative Agent and Required Lenders; and
 
    (b)              Administrative Agent shall have received all other
documents, instruments, certificates and agreements (if any) as Administrative
Agent shall have reasonably requested in connection with the foregoing.
 

SECTION 4.   Miscellaneous Terms.
 
    (a)              Loan Document. For avoidance of doubt, Borrowers and
Administrative Agent hereby acknowledge and agree that this Amendment is a Loan
Document.
 
    (b)              Effect of Amendment. All amendments set forth herein shall
become effective as of the Second Amendment Effective Date. Except as otherwise
may be set forth expressly hereinabove, all terms of the Credit Agreement and
the other Loan Documents shall be and remain in full force and effect, and shall
constitute the legal, valid, binding, and enforceable obligations of the
Borrowers. Except to the extent otherwise expressly set forth herein, the
amendments set forth herein shall have prospective application only from and
after the date of this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
     (c)               No Novation or Mutual Departure. The Borrowers expressly
acknowledge and agree that (i) there has not been, and this Amendment does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the limited
amendments contained in Section 2 above and (ii) nothing in this Amendment shall
affect or limit the Administrative Agent’s or Lenders’ right to demand payment
of liabilities owing from the Borrowers to the Administrative Agent or the
Lender under, or to demand strict performance of the terms, provisions and
conditions of, the Credit Agreement and the other Loan Documents, to exercise
any and all rights, powers, and remedies under the Credit Agreement or the other
Loan Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents.
 
    (d)               Ratification. Each Borrower (i) hereby restates, ratifies,
and reaffirms each and every term, covenant, and condition set forth in the
Credit Agreement and the other Loan Documents to which it is a party effective
as of the date hereof and (ii) restates and renews each and every representation
and warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this Amendment and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).
 
    (e)               No Default. To induce the Administrative Agent and the
Lenders party hereto to enter into this Amendment and to continue to make
advances pursuant to the Credit Agreement (subject to the terms and conditions
thereof), each Borrower hereby acknowledges and agrees that, as of the date
hereof, and after giving effect to the terms hereof, there exists (i) no Default
or Event of Default and (ii) no right of offset, defense, counterclaim, claim,
or objection in favor of any Borrower or arising out of or with respect to any
of the Loans or other obligations of the Borrowers owed to the Administrative
Agent and the Lenders party hereto under the Credit Agreement or any other Loan
Document.
 
    (f)               Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of the Amendment.
 
3

--------------------------------------------------------------------------------

 
    (g)               Fax or Other Transmission. Delivery by one or more parties
hereto of an executed counterpart of this Amendment via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of such
party can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.
 
(h)              Recitals Incorporated Herein. The preamble and the recitals to
this Amendment are hereby incorporated herein by this reference.
 
    (i)               Section References. Section titles and references used in
this Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the Amendments among the parties hereto
evidenced hereby.
 
    (j)                Further Assurances. Each Borrower agrees to take, at such
Borrower’s expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.
 
    (k)               Governing Law. This Amendment shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
Georgia but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of Georgia.
 
    (l)                Severability. Any provision of this Amendment which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
 
 
[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY].

 
4

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Borrowers, Guarantors, Administrative Agent and the Lenders
party hereto have caused this Amendment to be duly executed by its duly
authorized officer or other representative as of the day and year first above
written.
 


 
BORROWERS:
 
 
 
 
FRED'S, INC., a Tennessee corporation,
 
as "Borrower Agent" and a "Borrower"
 
 
 
 
By:   /s/ Rick J. Hans
 
Name:
        Rick J. Hans
 
Title:         Chief Financial Officer
 
 
 
 
 
 
 
FRED'S STORES OF TENNESSEE,
 
INC., a Tennessee corporation, as a
 
"Borrower"
 
 
 
 
By:   /s/ Rick J. Hans
 
Name:         Rick J. Hans
 
Title:         Chief Financial Officer
 
 
 
 
 
 
  FRED'S DOLLAR STORE OF   MCCOMB, INC., a Mississippi   corporation, as a
"Borrower"         By:   /s/ Rick J. Hans    Name:         Rick J. Hans   Title:
        Chief Financial Officer            

 
[Signatures continue on following page.]
 
 

--------------------------------------------------------------------------------

 
FRED'S CAPITAL FINANCE INC., a
 
Delaware corporation, as a "Borrower"
 
 
 
 
By:   /s/ Rick J. Hans
 
Name:
        Rick J. Hans
 
Title:         Chief Financial Officer
 
 
 
 
 
 
 
FRED'S CAPITAL MANAGEMENT
 
COMPANY, a Delaware corporation, as a
 
"Borrower"
 
 
 
 
By:   /s/ Rick J. Hans
 
Name:         Rick J. Hans
 
Title:         Chief Financial Officer
 
 
 
 
 
 
  NATIONAL PHARMACEUTICAL   NETWORK, INC., a Florida corporation, as   a
"Borrower"         By:   /s/ Rick J. Hans    Name:         Rick J. Hans   Title:
        Chief Financial Officer

 
 
 
[Signatures continue on following pages.]
 

--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT:     REGIONS BANK       By:   /s/ Gene Wilson   Name:
        Gene Wilson   Title:         Senior Vice President



 



--------------------------------------------------------------------------------

LENDERS:     REGIONS BANK       By:   /s/ Gene Wilson   Name:         Gene
Wilson   Title:         Senior Vice President





--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.:     By:   /s/ Betsy Ratto   Name:         Betsy Ratto  
Title:         Managing Director

 


 